Exhibit 10.1
 
FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT, dated as of July 12, 2011 (this “Amendment”) to the
Credit Agreement, dated as of June 24, 2009 (as amended, restated, supplemented
or modified, from time to time, the “Credit Agreement”), by and among COMTECH
TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the Lenders
party thereto and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.


WHEREAS, the Company has requested that the Required Lenders amend certain
provisions of the Credit Agreement, and the Required Lenders have agreed to
amend such provisions of the Credit Agreement, subject to the terms and
conditions set forth herein;

 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
 
1.           Amendments.
 
                (a)           The following definitions in Section 1.01 of the
Credit Agreement are hereby amended and restated in their entirety to provide as
follows:
 
“Basket Amount” shall mean, $300,000,000 (excluding Transaction Costs), with
respect to repurchases of Equity Securities.
 
“Fixed Charge Coverage Ratio” shall mean the ratio of (A) Consolidated EBITDA
minus Consolidated Unfunded Capital Expenditures to (B)(i) all payments of
principal on Consolidated Funded Debt except for any Indebtedness that is paid
in connection with a Permitted Acquisition provided that such Indebtedness is
paid prior to or simultaneously with such Permitted Acquisition plus (ii) cash
interest paid on a Consolidated basis plus (iii) cash taxes paid on a
Consolidated basis plus (iv) Excess Dividends plus (iv) Excess Equity
Repurchases.  All of the foregoing categories shall be calculated (without
duplication) over the four fiscal quarters ended on or most recently ended prior
to the date of determination thereof except as expressly set forth above with
respect to the determination of the amount in clause (iv) above.
 
(b)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in their appropriate alphabetical order:
 
“Excess Equity Repurchases” shall mean all cash repurchases of Equity Securities
(excluding Transaction Costs) in excess of the Basket Amount during the term of
this Agreement.
 
“Transaction Costs” shall mean transaction costs and expenses incurred in
connection with repurchases of Equity Securities in an aggregate amount not to
exceed $500,000, during the term hereof.
 
(c)           Section 7.12(d) is hereby deleted in its entirety.
 
        (d)           The Section 7.13 of the Credit Agreement is hereby amended
and restated in its entirety to provide as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
“Declare any dividend on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of stock of the
Company, any Guarantor or any of their respective Subsidiaries, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash, securities or property or in
obligations of the Company, such Guarantor or such Subsidiary in any combination
thereof; provided, however, that any Subsidiary of the Company or a Guarantor
may make such distributions to its parent.  Notwithstanding the foregoing and
subject to the next sentence, and so long as no Default or Event of Default has
occurred and is then continuing or would occur as a result thereof, the Company
shall be permitted to (i) pay cash dividends in the aggregate amount not to
exceed the Annual Dividend Basket Amount, (ii) repurchase Equity Securities for
cash in an aggregate amount not to exceed the Basket Amount (of which
$100,000,000 (excluding Transactions Costs) has been expended as of July 6,
2011) and (iii) pay Excess Dividends and Excess Equity Repurchases in an
aggregate amount not to exceed, in any fiscal year, fifty percent (50%) of the
prior fiscal year's Consolidated Net Income.  For purposes of calculating
compliance with the previous sentence, all dividends shall first be applied
against the Annual Dividend Basket Amount described in clause (i) above and all
repurchases of Equity Securities shall first be applied against the Basket
Amount described in clause (ii) above, before such dividends and repurchases
shall be applied to the basket described in clause (iii) above, provided further
that, amounts which the Company could (x) distribute in any rolling four fiscal
quarters pursuant to clause (i) or (y) distribute as dividends or expend for
repurchases in any fiscal year pursuant to clause (iii), but does not distribute
or expend may not be carried forward into subsequent fiscal years.  Prior to
declaring any such dividend or making any repurchase of Equity Securities that
would be an Excess Dividend or Excess Equity Repurchase as permitted in clause
(iii) above, the Company shall deliver to the Administrative Agent a Certificate
of the Chief Financial Officer of the Company demonstrating that, on a pro forma
basis, the Company will be in compliance with the financial condition covenants
of Section 7.12 hereof after giving effect to such Excess Dividend or Excess
Equity Repurchase and showing the calculation and categorization of such Excess
Dividends and Excess Equity Repurchases.”
 
2.  
Conditions to Effectiveness.

 
           This Amendment shall become effective upon receipt by the
Administrative Agent of (a) this Amendment duly executed by the Company, the
Guarantors and the Required Lenders and (b) such other documents, instruments or
agreements that the Administrative Agent shall reasonably require with respect
thereto.
 
3.  
Miscellaneous.

 
           Capitalized terms used herein and not otherwise defined herein shall
have the same meanings as defined in the Credit Agreement.


           Except as expressly amended and waived hereby, the Credit Agreement
shall remain in full force and effect in accordance with the original terms
thereof.


 
2

--------------------------------------------------------------------------------

 
           
    The amendments set forth above are limited specifically to the matters set
forth above and for the specific instances and purposes given and do not
constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred.


           The Company hereby (i) represents and warrants that (a) after giving
effect to this Amendment, the representations and warranties made by the Company
and each of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) confirms that the liens, heretofore granted,
pledged and/or assigned to the Administrative Agent for the Lenders shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment.


           The Company hereby further represents and warrants that the
execution, delivery and performance by the Company of this Amendment and the
Credit Agreement (as amended by this Amendment), (a) have been duly authorized
by all requisite corporate action, (b) will not violate or require any consent
(other than consents as have been made or obtained and which are in full force
and effect) under (i) any provision of law applicable to the Company, any
applicable rule or regulation of any Governmental Authority, or the Certificate
of Incorporation or By-laws of the Company, (ii) any order of any court or other
Governmental Authority binding on the Company or (iii) any agreement or
instrument binding on the Company.  Each of this Amendment and the Credit
Agreement (as amended hereby), constitutes a legal, valid and binding obligation
of the Company.


           This Amendment may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment. This Amendment shall become effective when duly
executed counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto shall have been delivered to the Administrative
Agent.


           This Amendment shall constitute a Loan Document.


           This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.


[next page is signature page]

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed by their duly authorized officers, all
as of the day and year first above written.


CITIBANK, N.A., as Administrative Agent and as a Lender




By:________________________
Name:   Stuart N. Berman
Title:     Vice President


JPMORGAN CHASE BANK, N.A., as a Lender




By:________________________
Name:
Title:


BANK OF AMERICA, N.A., as a Lender




By:________________________
Name:
Title:


MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender




By:________________________
Name:
Title:


NEW YORK COMMERCIAL BANK, as a Lender




By:________________________
Name:
Title:


COMTECH TELECOMMUNICATIONS
CORP.


By:_____________________________
Name:
Title:
 
 
4

--------------------------------------------------------------------------------

 


Each of the undersigned, not as a party to the Credit Agreement but as a
Guarantor under the Guaranty, dated June 24, 2009, hereby (a) accepts and agrees
to the terms of the foregoing, (b) acknowledges and confirms that all terms and
provisions contained in the Loan Documents to which it is a party are, and shall
remain, in full force and effect in accordance with their respective terms, (c)
reaffirms and ratifies all the representations and covenants contained in each
Loan Document in all material respects to which it is a party; and (d)
represents, warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under any of the Loan Documents to which it is
a party.


COMTECH ANTENNA SYSTEMS, INC.
COMTECH SYSTEMS, INC.
COMTECH EFDATA CORP.
COMTECH PST CORP.
COMTECH MOBILE DATACOM CORPORATION
COMTECH XICOM TECHNOLOGY, INC.
COMTECH TIERNAN VIDEO, INC.
COMTECH TOLT TECHNOLOGIES, INC.
COMTECH SYSTEMS INTERNATIONAL, INC.
COMTECH COMMUNICATIONS CORP.
ARMER COMMUNICATIONS ENGINEERING SERVICES, INC.
TIERNAN RADYNE COMSTREAM, INC.
COMTECH AEROASTRO, INC.




By:___________________________
Name:  Michael Porcelain
Title:    Authorized Signatory of each corporation





 
5

--------------------------------------------------------------------------------

 
